Citation Nr: 1711665	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-11 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis B.  

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD


Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his May 2012 Substantive Appeal, the Veteran requested a Travel Board hearing.  In October 2016, the Veteran withdrew his request for a scheduled hearing.  38 C.F.R. § 20.704(e) (2016).  

The issues of entitlement to service connection for Hepatitis B and Hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With resolution of reasonable doubt in the Veteran's favor, his PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.

2.  The Veteran is unemployable due to his service-connected disabilities.






CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is granting the entitlement sought for the Veteran's claim of entitlement to a TDIU.  Therefore, any deficiency in VA's duties to notify and assist the Veteran for this claim is harmless.  

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded a VA examination in connection with his claim in March 2010.  The Board finds that the VA examination report, when taken together with subsequent evidence, is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the evidence when taken together, fully addresses the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in March 2010.  38 C.F.R. § 3.327(a) (2016).  Subsequent evidence from February 2017 describes disagreement with the findings of the RO for the Veteran's claim, but uses the findings of the March 2010 examiner to support any conclusions.  As such, there is no evidence that the March 2010 examination report does not correctly represent the portion of the Veteran's psychiatric disability that is discussed.  

In addition, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

	Factual History

The Veteran submitted a claim of entitlement to service connection for PTSD in August 2009.  VA granted service connection in an April 2010 rating decision, and assigned a 30 percent disability rating, effective August 17, 2009.  

The Veteran presented for a VA examination for PTSD in March 2010.  Then, the examiner opined that PTSD was caused by or the result of exposure to war and combat in Vietnam.  On clinical interview, the Veteran reported never being married.  He had one son with minimal involvement, but he had good rapport with his brother and sister.  He had no close friends, but he has had good "drinking buddies."  The Veteran also reported seeing another friend on most weekends.  He worked part-time.  Otherwise, he would stay home and watch television.  

On examination, the Veteran was clean, neatly groomed, and casually dressed.  He presented as restless.  However, his speech was spontaneous, clear, and coherent.  His attitude was cooperative, and his affect was appropriate.  The examiner described the Veteran's mood as "irritability."  The Veteran was easily distracted and had a short attention span.  He was unable to do serial 7's.  However, he was able to spell a word forward and backward.  The Veteran was oriented to person, time, and place.  The examiner noted the Veteran's thought process to be unremarkable.  However, the examiner noted that thought process was affected by intrusive thoughts of combat.  The Veteran had no delusions or hallucinations.  He understood outcome of behavior, and the examiner noted that the Veteran did not have inappropriate behavior.  Intelligence was noted as average, and the Veteran interpreted proverbs appropriately.  The examiner further noted no evidence of obsessive or ritualistic behavior.  Further, the Veteran did not have panic attacks, homicidal thoughts, or suicidal thoughts.  The examiner noted that the Veteran had fair impulse control, with no episodes of violence reported.  However, the Veteran was noted to lose his temper at times.  The examiner noted that the Veteran did not have the ability to maintain minimum personal hygiene, and he was not able to perform some activities of daily living.  Specifically, examiner found that the Veteran's disorder resulted in slight impairment in shopping and moderate impairment in driving.  Finally, remote, recent, and immediate memory were normal.  

Again, the examiner diagnosed the Veteran with PTSD, and he assigned a GAF score of 70.  Summarizing, the examiner found that the Veteran's PTSD impacted the Veteran's performance in employment, social and interpersonal relationships, and his pursuit of recreation and leisure.  Specifically, irritability and poor concentration caused reduced work performance and conflict with others at work.  The Veteran also had few friends and would become irritated by others.  As a result, he spent most of his time at home watching television.  The impairment from the Veteran's PTSD arose from intrusive thoughts of combat, poor concentration, irritability with periodic loss of temper, and hypervigilance.  The examiner identified no other mental disorder.  Concluding, the examiner found that the Veteran's PTSD did not result in total occupational and social impairment.  Rather, the Veteran had deficiencies in thinking due to intrusive thoughts, work due to poor concentration and irritability, and mood due to irritability.  

VA treatment records document the Veteran receiving a mental health evaluation after the Veteran was referred to VA due to his continued complaints about being depressed.  The Veteran reported that he had felt depressed for many years since his return from military service, his symptoms worsening after retirement.  Concurrent with the depression were symptoms of decreased energy, anhedonia, isolation, low self-esteem, insomnia, decreased motivation, decreased concentration, intermittent hopelessness, and worthlessness.  The Veteran denied suicidal or homicidal ideation.  At that time, the Veteran was assessed for depression, and he endorsed feeling depressed, feeling down almost every day with diminished appetite, sleeping problems, a lack of energy, and difficulty with concentrating.  The Veteran reported that he preferred to be by himself because he did not trust people easily.  His support system was his mother and sister.  The attending psychologist noted that the Veteran endorsed some symptoms that were consistent with PTSD from his war experiences in Vietnam.  

The symptoms included re-experiencing through nightmares, distressing intrusive thoughts, physiological reactivity, avoidance, and hyperarousal.  The attending psychologist diagnosed the Veteran with major depressive disorder, anxiety disorder not otherwise specified, and rule out PTSD with alcohol abuse or alcohol induced mood disorder.  In a follow-up October 2011 visit, the Veteran was assessed with alcohol dependence, in sustained partial remission, and depressive disorder.  The attending psychologist assigned a GAF score of 65.  A mental status examination revealed an "ok" mood and euthymic affect.  The examination was otherwise normal.  

In an April 2016 affidavit, the Veteran reported that his service-connected PTSD symptoms affected most areas of his life.  He reported being constantly paranoid to the point that he was unable to walk into a room without peering around corners and checking behind closed doors.  When going out, he would always be aware of people around him, especially when in a crowd.  He would also experience symptoms of anxiety when in public.  As a result, he would avoid crowds and self-isolate.  He also reported still experiencing nightmares about his service in Vietnam.  The nightmares would cause him to wake up.  In addition, he described having episodes where he would become frustrated or angry easily without any discernible reason.  He also described panicking when hearing loud noises like cars back firing or the sound of loud music from cars.  Regarding his social life, the Veteran reiterated that he avoided loud crowds.  He reported living with his mother and having a sister who he would get along with.  Otherwise, the Veteran denied having any close personal relationships.

In February 2017, VA received a private opinion from Dr. G.A.B., a licensed psychologist.  Dr. G.A.B. had reviewed the Veteran's VA records and conducted an interview with the Veteran in order to determine the severity of the Veteran's PTSD from August 2009, when he submitted his claim.  Dr. G.A.B. noted that the Veteran provided an account of his mental issues in the clinical interview that was consistent with the content of his medical records, including VA treatment records and the March 2010 VA examination.  The Veteran continued to endorse symptoms of nightmares, hypervigilance, anxiety, social isolation, depression, paranoia, irritability, and insomnia.  Based on his review of the Veteran's entire VA record and the clinical interview, Dr. G.A.B. noted that the Veteran continued to suffer from PTSD and that PTSD was both "chronic and severe."  The doctor also opined that the Veteran was "appropriately conceptualized as suffering from noticeable symptoms of both anxiety and depression."  The different diagnoses were not surprising, opined Dr. G.A.B., considering that the psychiatric conditions and resulting social and occupational limitations overlap and cannot be separated. 

Dr. G.A.B. opined that it was at least as likely as not that the 30 percent rating assigned for the Veteran's PTSD from August 2009 does not accurately represent the severity of the Veteran's service-connected psychiatric disorder since that time.  Rather, the doctor opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, judgment, and disturbances of motivation and mood, since at least August 2009.  As evidence for this opinion, Dr. G.A.B. pointed to the Veteran's behavioral presentation, which was consistent and significant for nightmares, severe social isolation, paranoia, avoidance of crowds, depression, insomnia, hypervigilance, suspiciousness, decreased concentration, anxiety, prior drug and alcohol abuse, prior criminal activity, inability to establish and maintain work and social relationships, and irritability.  

Other VA treatment records document treatment for or diagnoses of PTSD.  However, they are either outside of the instant appeal period or otherwise provide little insight into the Veteran's disability picture.  

	Law

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2016).

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in May 2016, and therefore the use of the DSM-5 is proper.

Finally, The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

	Analysis

Before addressing the merits, the Board notes that there are diagnoses of depression and anxiety of record during the appeal period.  However, absent any delineating evidence to distinguish symptoms of anxiety and depression from service-connected PTSD, the Board will not attempt to differentiate between symptoms attributable to either non-service-connected psychiatric disorder.  Mittleider v. West, supra.  In addition, Dr. G.A.B. in February 2017 attributed diagnoses of anxiety and depression to service-connected PTSD.  Thus, these conditions are properly considered part of the Veteran's service-connected psychiatric disability.  38 C.F.R. § 3.310 (2016).  

For the entire appeal period, the Board finds that an initial disability rating of 70 percent for the Veteran's PTSD is warranted.  Pertinent medical evidence of record shows that the Veteran's psychiatric disorder caused occupational and social impairment, with deficiencies in most areas, such as work, judgment, thinking, or mood, due to such symptoms as difficulty in adapting to stressful circumstances.  In making this finding, the Board relies on the persuasive and detailed report provided by Dr. G.A.B. in February 2017.  Dr. G.A.B. found that the Veteran's PTSD manifested as symptoms such as nightmares, severe social isolation, paranoia, avoidance of crowds, depression, insomnia, hypervigilance, suspiciousness, decreased concentration, anxiety, prior drug and alcohol abuse, prior criminal activity, inability to establish and maintain work and social relationships, and irritability.  The doctor opined that these symptoms were productive of occupational and social impairment, with deficiencies in most areas.  The opinion was predicated on a review of the Veteran's medical records and a clinical interview with the Veteran.  The Board thus accords the decision probative weight.  

In addition, the findings of Dr. G.A.B. are not entirely inconsistent with the findings of the March 2010 VA examiner.  Despite assigning a GAF score of 70, which is reflective of mild symptoms, the VA examiner did report that the Veteran did not have the ability to maintain minimum personal hygiene and that he was impaired in his ability to perform some activities of daily living, such as shopping or driving.  Further, the March 2010 examiner found that irritability and poor concentration caused reduced work performance and conflict with others at work.  The Veteran also had few friends and would become irritated by others.  As a result, he spent most of his time at home watching television.  The impairment from the Veteran's PTSD arose from intrusive thoughts of combat, poor concentration, irritability with periodic loss of temper, and hypervigilance.  These symptoms were related to the diagnosis of PTSD, and no other mental disorders were identified at that time.  However, as noted in February 2017 and shown through VA treatment records in September and October 2011, the Veteran had other mental disorders that are now considered part of the Veteran's service-connected psychiatric disorder.  

In short, the February 2017 opinion from Dr. G.A.B., in conjunction with other medical evidence of record, constitutes competent and probative evidence that the Veteran's psychiatric symptoms were productive of social and occupational impairment with deficiencies in most areas for the entire appeal period.  Thus, with resolution of doubt in the Veteran's favor, the Board finds that an initial 70 percent disability rating is warranted.  

In reaching this conclusion, the Board points out that the evidence did not show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran has denied such symptoms on numerous occasions.  Further, the Veteran is noted to have denied suicidal or homicidal ideation for the duration of the appeal.  Problems akin to gross impairment of thought processes or communication were not shown.  To the contrary, the Veteran was consistently found to have normal thought processes, with no hallucinations or delusions or problems with orientation.  In addition, the Veteran was not found, by any physician or examiner, to experience any irrelevant, illogical, or obscure speech.  The Veteran's VA treatment providers found no differently in their reports of treatment throughout the appeal period. Importantly, the March 2010 VA examiner did not find the Veteran's symptomatology productive of total social and occupational impairment.  In view of the lack of symptomatology consistent with a total disability rating, the Board thus finds that an evaluation of 100 percent is not warranted for the appeal period.

In its analysis, the Board has considered the GAF scores assigned throughout the appeal period, including the scores of 70 and 65 assigned by the March 2010 VA examiner and September 2011 VA staff psychologist, respectively.  These scores, which reflect mild symptoms, do not tend to show total occupational and social impairment.  

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the Veteran's service-connected acquired psychiatric disorder warrants an initial 70 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411.  The preponderance of the evidence is against the Veteran's claim for a rating higher than the 70 percent rating assigned herein.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The schedule or ratings for mental disorders instructs the rater to consider all symptoms that impact occupational and social functioning.  Thus, the schedule includes symptoms not specifically mentioned.  Regardless, the identified symptoms of nightmares, severe social isolation, paranoia, avoidance of crowds, depression, insomnia, hypervigilance, suspiciousness, decreased concentration, anxiety, inability to establish and maintain work and social relationships, and irritability, are all described by the rating criteria.  As the rating criteria reasonably describe the Veteran's disability level and symptomatology, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

III.  TDIU

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether TDIU is warranted as a result of that disability. Id. 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment. 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). "Unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b). 

The ability to work sporadically or obtain marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment. 38 C.F.R. § 4.16 (a).

Here, the Veteran meets the schedular criteria for a TDIU.  He is service-connected for PTSD, now rated as 70 percent disabling for the appeal period, which alone meets the schedular criteria for a TDIU.

The Veteran's occupational history includes working as a mechanic until 2010, at which point he ceased working due to his service-connected PTSD.  See February 2017 private opinion from Dr. G.A.B.  

The only remaining issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  The Board finds the February 2017 private opinion from Dr. G.A.B. probative in this regard.  In this opinion, the Veteran was noted to have worked until 2010 as a mechanic.  As a result of the Veteran's PTSD, Dr. G.A.B. opined that it was at least as likely as not that the Veteran was unable to secure and follow substantially gainful employment.  This limitation extended back to 2010 when the Veteran was last gainfully employed as a mechanic.  At that time, found Dr. G.A.B., the Veteran's psychiatric symptoms were severe, resulting in limitations in occupational and social functioning with deficiencies in many areas, making it very difficult to get along with coworkers, supervisors, or the general public without conflict.  Additionally, the Veteran's work attendance would be far below what is considered acceptable to any employer due to his need for isolation and avoidance of crowds.  

Based on this opinion, the Board finds that the evidence demonstrates that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected PTSD.  As such, a TDIU is warranted.  In the instant decision, the Board is finding favorably for the Veteran on the issue of entitlement to a TDIU.  The issue of when this entitlement arose, in part due to the ambiguity of record regarding when the Veteran actually ceased working in 2010, is a downstream issue more properly determined by the AOJ.  


ORDER

Entitlement to an initial disability rating of 70 percent, for PTSD is granted. 

Entitlement to TDIU is granted.


REMAND

Remand is required to obtain an adequate opinion for the Veteran's claims of entitlement to service connection for Hepatitis B and Hepatitis C.  

The Veteran contends that these presently diagnosed disorders were caused by inoculations administered while he was in service.  Specifically, he described being placed in a line with other servicemen, at which point medics would use air guns to administer the drug.  The Veteran indicated that only an alcohol pad was used to clean the tool between inoculations.  

VA treatment records reflect that the Veteran was diagnosed with Hepatitis B and Hepatitis C in December 2000.  The Veteran has received treatment for these conditions during the current appeal period.  

VA provided an opinion for the Veteran's claims in April 2010.  After reviewing the Veteran's VA treatment records and service treatment records, the examiner opined that Hepatitis B and Hepatitis C were less likely as not caused by or a result of air gun exposure during the Veteran's service.  The examiner explained that, even if air gun exposure is conceded, there was no evidence to confirm this exposure as the cause for the Veteran's hepatitis.  Though the Veteran did not have a "clearcut additional risk factor evident," the in-service exposure was not a substantial enough rationale to attribute hepatitis to air gun exposure.  

This opinion is inadequate because the examiner did not provide rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet.App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  In addition to the lack of rationale, the examiner undermined her negative opinion by acknowledging the lack of an evident "clearcut additional risk factor" for the Veteran's diagnosed Hepatitis B and Hepatitis C.  On remand, an addendum opinion must be obtained that adequately addresses the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a qualified medical professional to provide an appropriate medical opinion to determine the etiology of the Veteran's Hepatitis B and Hepatitis C.  The entire claims file should be made available to and be reviewed by the examiner.  Make any proper arrangements is an examination is deemed necessary.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that Hepatitis B and Hepatitis C are etiologically related to service, to include the administration of inoculations from an air gun that was purportedly not sanitized properly.  

Any opinion rendered should reflect consideration of the Veteran's description of the administration of inoculations via air gun and VA Fast Letter 04-13, which indicates that it is "biologically plausible" that hepatitis C may be transmitted by air gun inoculations.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


